Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust announces an executive appointment and provides a fourth quarter 2008 financial reporting update CALGARY, Jan. 29 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") is pleased to announce the recent appointment of Mr. Bob Shepherd as Vice President, Development Engineering. Mr. Shepherd brings 30 years of petroleum industry experience as a professional engineer to Penn West. Mr. Shepherd has held various executive positions in the oil and natural gas industry including three years as President of Marathon Canada Limited. In his new role, Mr. Shepherd will be responsible for managing Penn West's development teams. Penn West plans to release its fourth quarter 2008 results on Wednesday, February 18, 2009. The news release will provide unaudited, consolidated fourth quarter and 2008 operating information and financial results, and year-end reserve results. A conference call and webcast to discuss the results will be held for the investment community the following day beginning at 10:00 a.m. MST (12:00 p.m.
